         Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 1 of 26 PageID 46
Filing # 131680681  E-Filed 07/29/2021 03:13:07 PM

                                                 IN THE CIRCUIT COURT OF THE 20TH JUDICIAL
                                                 CIRCUIT IN AND FOR LEE COUNTY, FLORIDA.

        DAVID BRADLEY,

                Plaintiff,

        vs.

        CENTURY SAN-CAP LANDSCAPE, LLC.,
        DAN DOE, and JOHN DOE.                                          Case No.:

                Defendant.
                                                            /

                                                 COMPLAINT

               Plaintiff DAVID BRADLEY, (hereinafter “Plaintiff”) by and through his undersigned

        attorney hereby sues defendant CENTURY SAN-CAP LANDSCAPE, LLC.,. (“Century”), a

        Florida profit Corporation, DAN DOE the supervisor of Century (hereinafter “Dan”), and JOHN

        DOE the owner of Century (hereinafter “John”) and says:

                                        JURISDICTION AND VENUE
        1.    This is an action for damages and other relief based on unlawful employment practices

              committed by Defendant and jurisdiction of this Court is invoked pursuant to the provisions

              of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

              VII”); the Florida Civil Rights Act of 1992, Florida Statutes, § 760, et seq. (“FCRA”); and

              the Civil Rights Act of 1866, 42 U.S.C. §1981 (“§ 1981”), to redress injury done to Plaintiff

              by the Defendant for discriminatory treatment on the basis of race and national origin as

              well as retaliation based on that discrimination, and The Florida Civil Rights Act

              (“FCRA”), §§ 760.01-760.11.

        2.    This Court has jurisdiction of the claims herein pursuant to the FCRA and concurrent

              jurisdiction with United States District Courts to adjudicate federal claims.

        3.    The claims asserted in this Complaint arose in Fort Myers, Florida during the course of

              Plaintiff’s employment with Defendant.
                                                        1

                                   eFiled Lee County Clerk of Courts Page 1
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 2 of 26 PageID 47




 4.   Venue is proper in this Court since Plaintiff was employed by Defendant in Lee

      County, Florida.

                                            PARTIES
5.    Plaintiff at all times pertinent to this complaint resided within Fort Myers Florida.

      Plaintiff is over the age of eighteen. Plaintiff was African American and/or a member of

      a protect class.

6.    At all relevant times, Plaintiff was African American and/or a member of a protect class.

      He is therefore a member of a class protected under Title VII, the FRCA and § 1981,

      because the terms, conditions, and privileges of his employment were altered because of

      his national origin, age, and/or disability.

7.    Defendant was a “person” and/or an “employer” pursuant to Title VII and the FCRA since

      it employs fifteen (15) or more employees for the applicable statutory period; and it is

      subject to the employment discrimination provisions of the applicable statute.

8.    Defendant Jim is a “person” within the purview of the FCRA.

9.    At all times material hereto Defendant Century was an “employer” within the meaning of

      the FCRA.

10.   At all times material hereto, Plaintiff was an “employee” within the meaning of Title VII

      and the FCRA.

11.   Plaintiff is an African American male individual and is a member of a class of persons

      protected from discrimination in his employment under Title VII, the FRCA, and § 1981

12.   Defendant Century is a Florida corporation organized and existing in Florida with its

      principal place of business in Fort Myers, Florida.

13.   Defendant Jim is a supervisor at Century and had the power to hire, fire and make




                                                 2

                           eFiled Lee County Clerk of Courts Page 2
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 3 of 26 PageID 48




      employment determinations.

14.   Defendant has, at all times material, employed 15 or more employees for each working

      day in each of twenty or more calendar weeks in the current or preceding year in

      accordance with Title VII and the FCRA.

15.   Plaintiff has exhausted his administrative remedies by filing a timely charge of

      discrimination ("Charge") against the Defendant with the Equal Employment Opportunity

      Commission.

16.   That under a work sharing agreement between the EEOC and the FCHR, a charge with

      the EEOC is considered dual filed with the FCHR. Similarly, a charge field with the

      FHCR or a local agency within the State of Florida is considered dual filed with the

      EEOC.

17.   Plaintiff’s Charge was filed on or about February 11th, 2021. The actions complained

      of herein occurred within 300 days thereof and/or continued from that date stemming

      from the same actions set forth in the Charge and said Charge is timely under Federal

      Law.

18.   Plaintiff’s Charge was filed on or about February 11th, 2021. The actions complained

      of herein occurred within 365 days thereof and/or continued from that date stemming

      from the same actions set forth in the Charge and said Charge is timely under State Law.

19.   Plaintiff was constructively terminated and actually terminated from his/her position

      on January 10, 2021. His/Her Charge was therefore timely filed.

20.   Plaintiff was issued a Notice of Right to Sue letter on June 10, 2021.

21.   A Notice of Right to Sue satisfies conditions precedent under both Federal law and State

      law.



                                               3

                          eFiled Lee County Clerk of Courts Page 3
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 4 of 26 PageID 49




22.    This suit is filed in accordance with that Notice and within the applicable 90-day time

       limitation under Federal Law and the one-year time-period under State Law.             See

       Woodham v. Blue Cross & Blue Shield of Fla., 829 So. 2d 891 (Fla. 2002)

23.    All other conditions precedent to this action have been performed or have been waived.

                         GENERAL ALLEGATIONS AND FACTS

 24.   Plaintiff, an individual who was African American and was hired by Defendant in

       August 2017 to be a Landscaper.

 25.   On or about August 2017, Plaintiff began his employment with Century San-Cap

       Landscape, LLC. (“Century”) as a Landscaper earning the sum of $13.00 per hour.

 26.   Within the year 2019 during the scope of Plaintiff’s employment, various people wrote

       on a wheel barrel, “no niggers allowed”.

 27.   Plaintiff brought this to the attention of his supervisor named Dan wherein Dan said to

       paint over the written material on the wheel barrel and otherwise failing to address the

       issue.

 28.   In 2020, in reference to the Plaintiff, Dan said the following about Mr. Bradley “that is

       what you call a sorry nigger”.

 29.   This subsequently led to many of the Hispanic men on the crew to call Plaintiff “a nigger”.

 30.   Plaintiff reported the racial epithets being made about him and the persons responsible

       for them to the supervisor named Dan and owner named John. John and Dan did nothing

       and continued to perpetuate a hostile work environment for the Plaintiff.

 31.   On June 18, 2020, Plaintiff was injured and collected workers compensation and returned

       to work in December 2020. Workers continued to refer to Plaintiff as “nigger” and

       Plaintiff again approached the supervisor about this, and nothing happened.



                                                4

                           eFiled Lee County Clerk of Courts Page 4
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 5 of 26 PageID 50




 32.   On January 10, 2021, the Plaintiff was terminated.

 33.   This termination was improper in all regards.

 34.   Plaintiff’s national origin, age, disability, requests for accommodation, and/or his

       complaints of discrimination, were the motivating factor in Defendant’s decision for the

       termination of Plaintiff.

 35.   Plaintiff has retained the undersigned counsel in order that his rights and interests may

       be protected and thus has become obligated to pay the undersigned a reasonable

       attorney’s fee.

                                           COUNT I
                         Race Discrimination in Violation of 42 USC 1981

 36.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-35 of

       this complaint as if set out in full herein.

 37.   Plaintiff is a member of a protected class under § 1981.

 38.   By the conduct describe above, Dan and John have engaged in discrimination against

       Plaintiff because of Plaintiff’s race and subjected the Plaintiff to race-based animosity.

 39.   Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not have

       been the object of discrimination but for the fact that Plaintiff is Black.

 40.   Dan and John’s conduct complained of herein was willful and in disregard of Plaintiff’s

       protected rights. Dan and John were aware that discrimination on the basis of race was

       unlawful but acted in reckless disregard of the law

 41.   At all times material hereto, the employees exhibiting discriminatory conduct towards

       Plaintiff possessed the authority to affect the terms, conditions, and privileges of

       Plaintiff’s employment with Dan and John.




                                                  5

                             eFiled Lee County Clerk of Courts Page 5
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 6 of 26 PageID 51




 42.     Dan and John retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

 43.     As a result of Dan and John’s actions, as alleged herein, Plaintiff has been deprived of

         rights, has been exposed to ridicule and embarrassment, and has suffered emotional

         distress and damage.

 44.     The conduct of Dan and John, by and through the conduct of their agents, employees,

         and/or representatives, and Dan and John’s failure to make prompt remedial action to

         prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

         rights under federal law.

 45.     The actions of Dan and John and/or their agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

         to federal law, to punish Dan and John for their actions and to deter them, and others,

         from such action in the future.

 46.     Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

         damages as a result of Dan and John’s discriminatory practices unless and until this

         Honorable Court grants relief.

 47.     So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned counsel

         who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys

         Fee Award Act.

       WHEREFORE, Plaintiff requests that this court enter judgment against Dan and John for:

                A.      Actual damages as a result of Dan and John’s discriminatory actions.



                                                  6

                             eFiled Lee County Clerk of Courts Page 6
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 7 of 26 PageID 52




              B.      Punitive damages due to Dan and John’s willful behavior.

              C.      Compensatory damages.

              D.      Injunctive relief where feasible.

              E.      Attorney’s fees.

              F.      Costs of this action; and

              G.      Any other relief this Court deems proper.

                                          COUNT II
                           Retaliation in Violation of 42 USC 1981

48.   Retaliation in Violation of 42 U.S.C. § 1981.

49.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-35 of this

      complaint as if set out in full herein.

50.   Plaintiff is a member of a protected class under § 1981.

51.   By the conduct describe above, Dan and John retaliated against Plaintiff for exercising

      rights protected under § 1981

52.   Dan and John’s conduct complained of herein was willful and in disregard of Plaintiff’s

      protected rights. Dan and John were aware that discrimination on the basis of race was

      unlawful but acted in reckless disregard of the law

53.   As a result of Dan and John’s actions, as alleged herein, Plaintiff has been deprived of

      rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress

      and damage.

54.   The conduct of Dan and John, by and through the conduct of their agents, employees,

      and/or representatives, and the Dan and John’s failure to make prompt remedial action to

      prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

      rights under federal law.


                                                  7

                           eFiled Lee County Clerk of Courts Page 7
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 8 of 26 PageID 53




55.   The actions of Dan and John and/or their agents were willful, wanton, and intentional, and

      with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

      entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

      to federal law, to punish Dan and John for their actions and to deter them, and others, from

      such action in the future.

56.   . Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

      damages as a result of Dan and John’s discriminatory practices unless and until this

      Honorable Court grants relief

57.   So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned counsel

      who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys

      Fee Award Act.

       WHEREFORE, Plaintiff requests judgment against Dan and John as follows:

              A.       Adjudge and decree that Dan and John have violated 42 U.S.C. § 1981,

                       and has done so willfully, intentionally, and with reckless disregard for

                       Plaintiff’s rights.

              B.       Enter a judgment requiring that Dan and John pay Plaintiff appropriate

                       back pay, benefits' adjustment, and prejudgment interest at amounts to be

                       proved at trial for the unlawful employment practices described herein.

              C.       Enter an award against Dan and John and award Plaintiff compensatory

                       damages for mental anguish, personal suffering, and loss of enjoyment of

                       life;

              D.       Require Dan and John to reinstate Plaintiff to the position at the rate of

                       pay and with the full benefits Plaintiff would have had Plaintiff not been



                                                8

                           eFiled Lee County Clerk of Courts Page 8
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 9 of 26 PageID 54




                        discriminated against by Dan and John, or in lieu of reinstatement, award

                        front pay.

                 E.     Award Plaintiff the costs of this action, together with a reasonable

                        attorneys' fees; and

                 F.     Grant Plaintiff such additional relief as the Court deems just and proper

                        under the circumstances.

                                        COUNT III
                          Race Discrimination of Violation of the FCRA

58.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-57 above as

      if set out in full herein.

59.   Plaintiff is a member of a protected class under the FCRA.

60.   By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff’s race and subjected the Plaintiff to race-based animosity

61.   Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not have

      been the object of discrimination but for the fact that Plaintiff is African American.

62.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

      protected rights. Defendant and its supervisory personnel were aware that discrimination

      on the basis of race was unlawful but acted in reckless disregard of the law.

63.   At all times material hereto, the employees exhibiting discriminatory conduct towards

      Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

      employment with the Defendant.

64.   Defendant retained all employees who exhibited discriminatory conduct toward the

      Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

      actions.



                                                9

                            eFiled Lee County Clerk of Courts Page 9
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 10 of 26 PageID 55




 65.      As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

          has been exposed to ridicule and embarrassment, and has suffered emotional distress and

          damage.

 66.      The conduct of Defendant, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under federal law.

 67.       The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to federal law, to punish the Defendant for its actions and to deter it, and others, from such

          action in the future.

 68.      Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this Honorable

          Court grants relief

       WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                    A.     Adjudge and decree that Defendant has violated the FCRA, and has done

                           so willfully, intentionally, and with reckless disregard for Plaintiff’s rights.

                    B.     Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                           pay, benefits' adjustment, and prejudgment interest at amounts to be

                           proved at trial for the unlawful employment practices described herein;

                    C.     Enter an award against Defendant and award Plaintiff compensatory

                           damages for mental anguish, personal suffering, and loss of enjoyment of




                                                    10

                                eFiled Lee County Clerk of Courts Page 10
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 11 of 26 PageID 56




                         life;

                D.       Require Defendant to reinstate Plaintiff to the position at the rate of pay

                         and with the full benefits Plaintiff would have had Plaintiff not been

                         discriminated against by Defendant, or in lieu of reinstatement, award front

                         pay;

                E.       Award Plaintiff the costs of this action, together with a reasonable

                         attorneys' fees; and

                F.       Grant Plaintiff such additional relief as the Court deems just and proper

                         under the circumstances.

                                           COUNT IV
                     National Origin Discrimination in Violation of the FCRA

 69.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-68 of this

       complaint as if set out in full herein.

 70.   At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

       (FCRA) of 1992 Florida Statues § 760.10 which in its relevant section states it is an

       unlawful employment practice for an employer to discriminate or discharge or otherwise

       to discriminate against any individual with respect to compensation, terms, conditions, or

       privileges of employment, because of such individuals race, color, or national origin.

 71.   The applicable statute, FCRA, prohibits an employer from making employment decisions,

       or from taking any personnel action, affecting the terms, conditions and privileges of one’s

       employment, based upon national origin considerations or reasons.

 72.   The Plaintiff is of African American national origin and he possessed the requisite

       qualifications and skills to perform his position with Defendant.

 73.   The Plaintiff was subjected to disparate treatment in the work place, in that similarly



                                                 11

                             eFiled Lee County Clerk of Courts Page 11
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 12 of 26 PageID 57




          situated, non-African American employees were allowed better work opportunities by not

          being subjected to racial epithets and receiving better benefits from Defendant.

 74.      The Plaintiff was terminated as a result of his national origin and the reasons given by

          Defendant, if any, for his termination are mere pretext for illegal discrimination.

 75.      As a direct and proximate result of the Defendant unlawful acts, Plaintiff has suffered great

          and irreparable economic harm and other associated losses such as emotional distress,

          humiliation, embarrassment, and economic losses.

 76.      Moreover, as a further result of the Defendant unlawful national origin based

          discriminatory conduct, the Plaintiff has been compelled to file this action and he has

          incurred the costs of litigation.

 77.      Plaintiff was qualified for his position with Defendant.

 78.      Defendant violated the Florida Civil Rights Act of 1992 (FCRA) by discriminating against

          Plaintiff because of his national origin in the terms, conditions, and privileges of

          employment.

 79.      Defendant retaliated against Plaintiff after complaints of national origin discrimination and

          failed to address complaints of discrimination.

 80.      The Defendant’s actions were malicious and were reckless indifferent to the Plaintiff’s

          rights pursuant to Florida Statute § 760, protecting a person from discrimination because

          of race and national origin.

 81.      The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and

          with reckless disregard of the consequences of such actions.

       WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                  A.      Adjudge and decree that Defendant has violated the FCRA, and has done




                                                   12

                              eFiled Lee County Clerk of Courts Page 12
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 13 of 26 PageID 58




                       so willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

               B.      Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                       pay, benefits' adjustment, and prejudgment interest at amounts to be proved

                       at trial for the unlawful employment practices described herein;

               C.      Enter an award against Defendant and award Plaintiff compensatory

                       damages for mental anguish, personal suffering, and loss of enjoyment of

                       life;

               D.      Require Defendant to reinstate Plaintiff to the position at the rate of pay and

                       with the full benefits Plaintiff would have had Plaintiff not been

                       discriminated against by Defendant, or in lieu of reinstatement, award front

                       pay;

               E.      Award Plaintiff the costs of this action, together with a reasonable attorneys'

                       fees; and

               F.      Grant Plaintiff such additional relief as the Court deems just and proper

                       under the circumstances.

                                           COUNT V
                           Retaliation in Violation of the FCRA

 82.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-81 of this

       complaint as if set out in full herein.

 83.   Plaintiff is a member of a protected class under the FCRA.

 84.   By the conduct describe above, Defendant retaliated against Plaintiff for exercising

       rights protected under the FCRA.

 85.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

       protected rights. Defendant and its supervisory personnel were aware that discrimination



                                                  13

                               eFiled Lee County Clerk of Courts Page 13
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 14 of 26 PageID 59




       on the basis of race and national origin was unlawful but acted in reckless disregard of

       the law.

 86.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of

       rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

 87.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant’s failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

       under federal law.

 88.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

       with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

       entitling Plaintiff to damages in the form of compensatory and punitive damages

       pursuant to federal law, to punish the Defendant for its actions and to deter it, and

       others, from such action in the future.

 89.   Plaintiff has suffered and will continue to suffer both irreparable injury and

       compensable damages as a result of Defendant’s discriminatory practices unless and

       until this Honorable Court grants relief.

  WHEREFORE, Plaintiff requests judgment against Defendant as follows:

                  A. Adjudge and decree that Defendant has violated FCRA, and has done so

                     willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

                  B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                     pay, benefits' adjustment, and prejudgment interest at amounts to be

                     proved at trial for the unlawful employment practices described herein;




                                                   14

                            eFiled Lee County Clerk of Courts Page 14
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 15 of 26 PageID 60




                 C. Enter an award against Defendant and award Plaintiff compensatory

                     damages for mental anguish, personal suffering, and loss of enjoyment of

                     life;

                 D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and

                     with the full     benefits Plaintiff would have had Plaintiff not been

                     discriminated against by Defendant, or in lieu of reinstatement, award front

                     pay;

                 E. Award Plaintiff the costs of this action, together with a reasonable attorney

                     fees; and

                 F. Grant Plaintiff such additional relief as the Court deems just and proper

                     under the circumstances.

                                       COUNT VI
                    Hostile Work Environment in Violation of the FCRA

 90.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-89 of this

       complaint as if set out in full herein.

 91.   Plaintiff is a member of a protected class under the FCRA.

 92.   As part of its protections, the FCRA protects the rights of employees to work in a safe

       workplace free from harassment or abuse.

 93.   The conduct to which Plaintiff was subjected to, as outlined above, was severe, pervasive,

       humiliating, and unreasonably interfered with Plaintiff’s work performance in violation of

       the FCRA.

 94.   The harassing conduct Plaintiff was subjected to was perpetrated against him as a result of

       being Black and African American.

 95.   Plaintiff was the victim of harassment when Defendant’s agents failed to provide a safe



                                                 15

                             eFiled Lee County Clerk of Courts Page 15
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 16 of 26 PageID 61




       environment by failing to discipline racist co-workers. Plaintiff was also the victim of

       harassment due to Defendant’s referring to Plaintiff as “nigger”.

 96.   The harassment Plaintiff was subjected to rose to a level that would dissuade a reasonable

       worker from making or supporting a charge of discrimination.

 97.   Defendant’s alleged bases for the adverse conduct against Plaintiff are pretextual and

       asserted only to cover up the harassing, discriminatory, and retaliatory nature of their

       conduct.

 98.   As a result of the hostile work environment to which Plaintiff was subjected and the adverse

       employment actions suffered by Plaintiff related thereto, Plaintiff has experienced and will

       continue to experience significant financial and economic loss in the form of lost wages

       and lost benefits. Plaintiff has also experienced and will continue to experience emotional

       anguish, pain and suffering and loss of dignity damages.

  WHEREFORE, Plaintiff requests judgment against Defendant as follows:

                  A. Adjudge and decree that Defendant has violated FCRA, and has done so

                     willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

                  B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                     pay, benefits' adjustment, and prejudgment interest at amounts to be

                     proved at trial for the unlawful employment practices described herein;

                  C. Enter an award against Defendant and award Plaintiff compensatory

                     damages for mental anguish, personal suffering, and loss of enjoyment of

                     life;

                  D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and

                     with the full     benefits Plaintiff would have had Plaintiff not been




                                                 16

                             eFiled Lee County Clerk of Courts Page 16
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 17 of 26 PageID 62




                      discriminated against by Defendant, or in lieu of reinstatement, award front

                      pay;

                  E. Award Plaintiff the costs of this action, together with a reasonable attorney

                      fees; and

                  F. Grant Plaintiff such additional relief as the Court deems just and proper

                      under the circumstances.

                                        COUNTY VII
                      Race Discrimination in Violation of 42 U.S.C § 2000e


 99.    Plaintiff pursuant to Title VII, 42 U.S.C. § 2000 (e), sues Defendant, and re-alleges as set

        forth herein paragraphs 1-98 of this initial complaint and states:

 100.   At all times material hereto, the Employer/Defendant failed to comply with the Civil

        Rights Act of 1964 [42 U.S.C. § 2000 e-2 (a)], which states, “It shall be an unlawful

        employment practice for an employer to: (1) fail or refuse to hire or to discharge any

        individual, or otherwise to discriminate against any individual with respect to his

        compensation, terms, conditions, or privileges of employment, because of such

        individual's race, color, religion, sex, or national origin; or (2) to limit, segregate, or

        classify his employees or applicants for employment in any way which would deprive or

        tend to deprive any individual of employment opportunities or otherwise adversely affect

        his status as an employee, because of such individual's race, color, religion, sex, or

        national origin.”

 101.   The discrimination of Plaintiff by Defendant was caused by Defendant being aware of

        Plaintiff’s race.

 102.   Defendant’s decision to discriminate against Plaintiff was because of Plaintiff’s race –




                                                   17

                             eFiled Lee County Clerk of Courts Page 17
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 18 of 26 PageID 63




        Native America/African American.

 103.   At all relevant times aforementioned, including the time of discrimination, Defendant

        was aware that Plaintiff was African American.

 104.   At the time of this treatment from employment, the Plaintiff did perform and excel at the

        performance of the essential functions assigned to him by Defendant.

 105.   The Plaintiff was qualified for the position apart from his apparent race.

 106.   The Plaintiff was discriminated against by his supervisor because he was African

        American.

 107.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

        of Title VII of the Civil Rights Act of 1964, as amended.

 108.   The failure of Defendant to adhere to the mandates of the Act was willful and its

        violations of the provisions of the Act were willful.

 109.   Defendant, through its practices and policies as an employer, willfully, and with

        malicious or reckless disregard of Plaintiff’s federally protected rights, discriminated

        against Plaintiff on account of his race in violation of Act with respect to its decision to

        treat Plaintiff different from other employees.

 110.   Plaintiff was fired by Defendant and these actions were directly and proximately caused

        by the Defendant’s unjustified discrimination against Plaintiff because of the fact that he

        was African American, in violation of the Act.

 111.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered

        serious economic losses as well as mental pain and suffering.

 112.   Any alleged nondiscriminatory reason for the termination of Plaintiff’s employment

        asserted by Defendant is a mere pretext for the actual reason for the termination from




                                                  18

                            eFiled Lee County Clerk of Courts Page 18
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 19 of 26 PageID 64




        employment, Plaintiff’s race.

 113.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff’s

        rights protecting a person from discrimination due to their race. The discrimination on the

        basis of race constitutes unlawful discrimination.

 WHEREFORE Plaintiff respectfully prays for the following relief against Defendant:

               A.       Grant a permanent injunction enjoining Defendant its officers,

                        successors, assigns, and all persons in active concert or participation with

                        it, from engaging in any employment practice which discriminates on the

                        basis of race.

                B.      Reinstate Plaintiff to the same position he held before the retaliatory

                        personnel action, or to an equivalent position.

                C.      Reinstate full fringe benefits and seniority rights to Plaintiff

                D.      Order Defendant to make Plaintiff whole, by compensating Plaintiff for

                        lost wages, benefits, including front pay, back pay with prejudgment

                        interest and other remuneration for mental pain, anguish, pain and

                        humiliation from employment termination due to his national origin.

                E.      For a money judgment representing prejudgment interest.

                F.      Award any other compensation allowed by law including punitive

                        damages,

                G.      Attorney’s fees and further demands a trial by jury on all issues so

                        triable.

                                       COUNT VIII
                National Origin Discrimination in Violation of 42 U.S.C. § 2000e

 114.   Plaintiff pursuant to Title VII, 42 U.S.C. § 2000 (e), sues Defendant, and re-alleges as set



                                                 19

                           eFiled Lee County Clerk of Courts Page 19
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 20 of 26 PageID 65




        forth herein paragraphs 1-113 of this initial complaint and states:

 115.   At all times material hereto, the Employer/Defendant failed to comply with the Civil Rights

        Act of 1964 [42 U.S.C. § 2000 e-2 (a)], which states, “It shall be an unlawful employment

        practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or

        otherwise to discriminate against any individual with respect to his compensation, terms,

        conditions, or privileges of employment, because of such individual's race, color, religion,

        sex, or national origin; or (2) to limit, segregate, or classify his employees or applicants for

        employment in any way which would deprive or tend to deprive any individual of

        employment opportunities or otherwise adversely affect his status as an employee, because

        of such individual's race, color, religion, sex, or national origin.”

 116.   The discrimination of Plaintiff by Defendant was caused by Defendant being aware of

        Plaintiff’s national origin.

 117.   .Defendant’s decision to discriminate against Plaintiff was because of Plaintiff’s national

        origin – African American.

 118.   At all relevant times aforementioned, including the time of discrimination, Defendant was

        aware that Plaintiff was African American.

 119.   At the time of this treatment from employment, the Plaintiff did perform and excel at the

        performance of the essential functions assigned to him by Defendant.

 120.   The Plaintiff was qualified for the position apart from his apparent national origin.

 121.   The Plaintiff was discriminated against by his supervisor because he was African

        American.

 122.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

        of Title VII of the Civil Rights Act of 1964, as amended.




                                                  20

                            eFiled Lee County Clerk of Courts Page 20
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 21 of 26 PageID 66




 123.   The failure of Defendant to adhere to the mandates of the Act was willful and its violations

        of the provisions of the Act were willful.

 124.   Defendant, through its practices and policies as an employer, willfully, and with malicious

        or reckless disregard of Plaintiff’s federally protected rights, discriminated against Plaintiff

        on account of his race in violation of Act with respect to its decision to treat Plaintiff

        different from other employees.

 125.   Plaintiff was fired by Defendant and these actions were directly and proximately caused

        by the Defendant’s unjustified discrimination against Plaintiff because of the fact that he

        was African American, in violation of the Act.

 126.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered

        serious economic losses as well as mental pain and suffering

 127.   Any alleged nondiscriminatory reason for the termination of Plaintiff’s employment

        asserted by Defendant is a mere pretext for the actual reason for the termination from

        employment, Plaintiff’s national origin.

 128.   The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff’s

        rights protecting a person from discrimination due to their race. The discrimination on the

        basis of national origin constitutes unlawful discrimination

 WHEREFORE Plaintiff respectfully prays for the following relief against Defendant:

                A.      Grant a permanent injunction enjoining Defendant its officers, successors,

                        assigns, and all persons in active concert or participation with it, from

                        engaging in any employment practice which discriminates on the basis of

                        national origin.

                B.      Reinstate Plaintiff to the same position he held before the retaliatory




                                                   21

                            eFiled Lee County Clerk of Courts Page 21
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 22 of 26 PageID 67




                        personnel action, or to an equivalent position.

                C.      Reinstate full fringe benefits and seniority rights to Plaintiff.

                D.      Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost

                        wages, benefits, including front pay, back pay with prejudgment interest

                        and other remuneration for mental pain, anguish, pain and humiliation from

                        employment termination due to his national origin.

                E.      For a money judgment representing prejudgment interest.

                F.      Award any other compensation allowed by law including punitive damages,

                G.      Attorney’s fees and further demands a trial by jury on all issues so triable.

                                           COUNT IX
                           Retaliation in Violation of 42 U.S.C. § 2000e

 129.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-128 of this

        complaint as if set out in full herein.

 130.   Plaintiff is a member of a protected class under Title VII. 118. By the conduct describe

        above, Defendant retaliated against Plaintiff for exercising rights protected under Title

        VII.

 131.   Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

        protected rights. Defendant and its supervisory personnel were aware that discrimination

        on the basis of race and national origin was unlawful but acted in reckless disregard of the

        law.

 132.   As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

        has been exposed to ridicule and embarrassment, and has suffered emotional distress and

        damage.

 133.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or



                                                  22

                            eFiled Lee County Clerk of Courts Page 22
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 23 of 26 PageID 68




        representatives, and Defendant’s failure to make prompt remedial action to prevent

        continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

        under federal law.

 134.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

        with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

        entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

        to federal law, to punish the Defendant for its actions and to deter it, and others, from such

        action in the future.

 135.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result of Defendant’s retaliatory practices unless and until this Honorable

        Court grants relief.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                A.      Adjudge and decree that Defendant have violated Title VII, and have

                        done so willfully, intentionally, and with reckless disregard for Plaintiff’s

                        rights;

                B.      Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                        pay, benefits' adjustment, and prejudgment interest at amounts to be

                        proved at trial for the unlawful employment practices described herein;

                C.      Enter an award against Defendant and award Plaintiff compensatory

                        damages for mental anguish, personal suffering, and loss of enjoyment of

                        life;

                D.      Require Defendant to reinstate Plaintiff to the position at the rate of pay

                        and with the full benefits Plaintiff would have had Plaintiff not been




                                                   23

                                eFiled Lee County Clerk of Courts Page 23
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 24 of 26 PageID 69




                        discriminated against by Defendant, or in lieu of reinstatement, award

                        front pay;

                E.      Award Plaintiff the costs of this action, together with a reasonable

                        attorneys' fees; and

                F.      Grant Plaintiff such additional relief as the Court deems just and proper

                        under the circumstances.

                                       COUNT X
                 Hostile Work Environment in Violation of 42 U.S.C. § 2000e

 136.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-135 of this

        complaint as if set out in full herein.

 137.   Plaintiff is a member of a protected class under Title VII.

 138.   As part of its protections, Title VII protects the rights of employees to work in a safe

        workplace free from harassment or abuse.

 139.   The conduct to which Plaintiff was subjected to, as outlined above, was severe, pervasive,

        humiliating, and unreasonably interfered with Plaintiff’s work performance in violation

        of the Title VII.

 140.   The harassing conduct Plaintiff was subjected to was perpetrated against him as a result

        of being Black and African American.

 141.   Plaintiff was the victim of harassment when Defendant’s agents failed to provide a safe

        environment by failing to discipline racist co-workers. Plaintiff was also the victim of

        harassment due to Defendant’s referring to Plaintiff as “nigger”.

 142.   The harassment Plaintiff was subjected to rose to a level that would dissuade a reasonable

        worker from making or supporting a charge of discrimination.

 143.   Defendant’s alleged bases for the adverse conduct against Plaintiff are pre-textual and



                                                   24

                            eFiled Lee County Clerk of Courts Page 24
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 25 of 26 PageID 70




        asserted only to cover up the harassing, discriminatory, and retaliatory nature of their

        conduct.

 144.   As a result of the hostile work environment to which Plaintiff was subjected and the

        adverse employment actions suffered by Plaintiff related thereto, Plaintiff has

        experienced and will continue to experience significant financial and economic loss in

        the form of lost wages and lost benefits. Plaintiff has also experienced and will continue

        to experience emotional anguish, pain and suffering and loss of dignity damages.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

               A.        Adjudge and decree that Defendant has violated the Title VII, and has

                        done so willfully, intentionally, and with reckless disregard for

                        Plaintiff’s rights;

               B.       Enter a judgment requiring that Defendants pay Plaintiff appropriate

                        back pay, benefits' adjustment, and prejudgment interest at amounts to

                        be proved at trial for the unlawful employment practices described

                        herein;

               C.       Enter an award against Defendant and award Plaintiff compensatory

                        damages for mental anguish, personal suffering, and loss of enjoyment

                        of life;

               D.       Require Defendant to reinstate Plaintiff to the position at the rate of pay

                        and with the full benefits Plaintiff would have had Plaintiff not been

                        discriminated against by Defendant, or in lieu of reinstatement, award

                        front pay;

               E.       Award Plaintiff the costs of this action, together with a reasonable




                                                 25

                           eFiled Lee County Clerk of Courts Page 25
Case 2:21-cv-00668-SPC-MRM Document 1-3 Filed 09/09/21 Page 26 of 26 PageID 71




                         attorneys' fee; and

                F.       Grant Plaintiff such additional relief as the Court deems just and proper

                         under the circumstances.

                                 DEMAND FOR JURY TRIAL

  Plaintiff demands trial by jury on all issues and all counts of this Complaint so triable as a

  matter of right.

  Dated: July 29, 2021



                                               Jason Tenenbaum, Esq.
                                               Florida Bar No.: 0670200
                                               Attorney for Plaintiff
                                               Tenenbaum Law Group, PLLC
                                               1600 Ponce De Leon Boulevard, Suite 1201
                                               Coral Gables, FL 33134
                                               Telephone: (305) 402-9529
                                               Email: Jason@Tenenbaumlawgroup.com
                                               efiling@Tenenbaumlawgroup.com
                                               TM# 8850-0046




                                                  26

                             eFiled Lee County Clerk of Courts Page 26
